Claims 1, 3, 4, 9-11, 28-37, 39-42 are currently pending with claims 2, 5-8, 12-27, 38 and 43-82 being cancelled. 
The 112 rejection has been withdrawn in view of the present amendment and response. 
The rejections over the Feaver references have been withdrawn in view of declaration filed on 3/1/2021.  The declaration provides evidence to establish that the subject matter relied upon by the Examiner in the Feaver references is not “by other”.  The Feaver references are thus disqualified as prior art under 35 U.S.C. § 102(e).  
Other rejections are maintained.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 1, 3, 4, 9-11, 28-37 and 39-42 are rejected under rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2005/0014643 to Lini et al. (Lini).  
Lini discloses a carbon material comprising less than 75% micropores and less than 75% mesopores based on the total pore volume (paragraphs 20, 22 and 35).   The contents of the mesopores and micropores overlap or touch the claimed 
The carbon material comprises a BET specific surface area and a pore volume within the claimed ranges (tables 1 and 2).  Lini further discloses a lead acid battery comprising a positive electrode, a negative electrode and an electrolyte disposed between the positive and negative electrodes wherein one of the electrodes contains the carbon material as described above (paragraph 33).  
Lini does not specifically disclose the carbon material comprising 40-50% micropores and 50-60% mesopores.   In the case, where the claimed range overlaps or touches the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in the volume proportions of the mesopores and micropores will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating the proportions of the mesopores and micropores are critical or provide unexpected results.  
In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  

Applicant alleges that Lini teaches away from the carbon material having the claimed proportions of the micropores and mesopores by pointing to a preferred embodiment in paragraph 35 wherein the content of the micropores is in the range from 20 to 40%.  The examiner respectfully disagrees. 
Preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  The mere disclosure of more than one alternative does not imply a teaching away from any of these alternatives because Lini did not criticize, discredit or discourage the non-preferred content of micropores (see MPEP 2123).  This is in line with In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 
	
Applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argues that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).  A fair reading of the Lini reference as a whole shows that the carbon material contains less than 75% micropores, and less than 75% mesopores based on the total pore volume (paragraphs 20, 22 and 35).   These overlap or touch the claimed ranges. The prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in the proportions of the micropores and mesopores will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating those proportions of the micropores and mesopores are critical or provide unexpected results.  
As shown in table 3 of Applicant’s disclosure, carbon 2 having a 50-60% mesopores merely exhibits higher stability at 128 hours compared to carbons 4, B and C.  Applicant has not provided a sufficient number of tests both inside and outside the claimed content of the micropores and mesopores to establish a criticality of the claimed ranges.  As such, the data formulated in table 3 is found insufficient to rebut the prima facie case of obviousness. 
	

Claims 1, 3, 4, 9-11, 28-37 and 39-42 are rejected under rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,865,068 to Murakami et al. (Murakami).  
Murakami discloses a carbon material comprising 10-60% micropores, and 20-70% mesopores based on the total pore volume (column 4, lines 30-35, 44-45).  The contents of the micropores and mesopores overlap or touch the claimed ranges.  
Murakami does not specifically disclose the carbon material comprising a pore structure having 40-50% micropores and 50-60% mesopores.  In the case, where the claimed ranges overlap or touch the ranges disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in the volume proportions of the mesopores and micropores will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such the volume proportions of the mesopores and micropores are critical or provide unexpected results.  
In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  

Applicant alleges that none of the examples disclosed in Murakami show the carbon material having the contents of the micropores and mesopores as presently claimed.  The examiner respectfully disagrees. 
Again, Applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argues that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).  A fair reading of the Murakami reference as a whole shows that the carbon material contains 10-60% micropores, and 20-70% mesopores based on the total pore volume (column 4, lines 30-35, 44-45).  These overlap or touch the claimed ranges. The examiner notes that where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in the proportions of 
As shown in table 3 of Applicant’s disclosure, carbon 2 having a 50-60% mesopores merely exhibits higher stability at 128 hours compared to carbons 4, B and C.  Applicant has not provided a sufficient number of tests both inside and outside the claimed content of the micropores and mesopores to establish a criticality of the claimed ranges.  As such, the data formulated in table 3 is found insufficient to rebut the prima facie case of obviousness. 
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-6, 9-11, 28-37 and 39-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-46 of U.S. Patent No. 8,404,384. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.  
It appears that the carbon material meets all the structural limitations required by the claims including the total impurity content, the ash content, oxygen content, nitrogen content, hydrogen content, the BET specific surface area and the pore volume. Therefore, it is not seen that the pore structure comprising 40 to 50% In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 

Claims 1-6, 9-11, 28-37, 39 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 8,654,507. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
It appears that the carbon material meets all the structural limitations required by the claims including the total impurity content of elements having atomic numbers from 11 to 92, the BET specific surface area and the pore volume. Therefore, it is not seen that the pore structure comprising 40 to 50% of micropores, and 50-60% of mesopores provided that less than 10% of the total pore volume resides in pores greater than 20 nm would not be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The . 

Claims 1-6, 9-11, 28-37, 39 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 8,916,296. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
It appears that the carbon material meets all the structural limitations required by the claims including the total impurity content of elements having atomic numbers from 11 to 92, the BET specific surface area and the pore volume. Therefore, it is not seen that the pore structure comprising 40 to 50% of micropores, and 50-60% of mesopores provided that less than 10% of the total pore volume resides in pores greater than 20 nm would not be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 

Claims 1-6, 9-11, 28-35, 37 and 39-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-51 of U.S. Patent No. . Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
It appears that the carbon material meets all the structural limitations required by the claims including the total impurity content, the ash content, oxygen content, nitrogen content, hydrogen content, the BET specific surface area and the pore volume. Therefore, it is not seen that the pore structure comprising 40 to 50% of micropores, and 50-60% of mesopores provided that less than 10% of the total pore volume resides in pores greater than 20 nm would not be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 

Claims 1, 3, 4, 9-11, 28-35, 37, 39 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,409,777. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
It appears that the carbon material meets all the structural limitations required by the claims including the total impurity content, the ash content, oxygen content, nitrogen content, hydrogen content, the BET specific surface area and the pore volume.  Therefore, it is not seen that the pore structure comprising 40 to 50% of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 

Claims 1, 3, 4, 9-11, 28-34, 37 and 39-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,580,321. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
It appears that the carbon material meets all the structural limitations required by the claims including the total impurity content, the ash content, oxygen content, nitrogen content, hydrogen content, the BET specific surface area and the pore volume. Therefore, it is not seen that the pore structure comprising 40 to 50% of micropores, and 50-60% of mesopores provided that less than 10% of the total pore volume resides in pores greater than 20 nm would not be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will . 

Claims 1, 3, 4, 9-11, 28-37, and 39-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 9,985,289.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
It appears that the carbon material meets all the structural limitations required by the claims including the total impurity content of elements having atomic numbers from 11 to 92, the BET specific surface area and the pore volume. Therefore, it is not seen that the pore structure comprising 40 to 50% of micropores, and 50-60% of mesopores provided that less than 10% of the total pore volume resides in pores greater than 20 nm would not be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 

The double patenting rejections will not be withdrawn until submission of the terminal disclaimers because Applicant did not distinctly and specifically point out the supposed errors in the rejections. 

Conclusion



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Hai Vo/
Primary Examiner
Art Unit 1788